


Exhibit 10.19


RESTRICTED STOCK AGREEMENT (EMPLOYEE)
PURSUANT TO THE JLG INDUSTRIES, INC.
LONG TERM INCENTIVE PLAN

                 THIS AGREEMENT made as of this ____ day of ______________,
20__, by and between JLG Industries, Inc., a Pennsylvania corporation (the
“Company”) and __________________ (“Grantee”).

                 WITNESSETH, that:

                 WHEREAS, the Company has duly adopted the JLG Industries, Inc.
Long Term Incentive Plan, a copy of which as presently in effect is on file with
the Company (the “Plan”); and

                 WHEREAS, the Committee, pursuant to authority vested in it by
the Board of Directors and by the Plan, has approved the granting to the Grantee
of an award of Restricted Shares (the “Award”), upon the terms and subject to
the conditions hereinafter set forth, and the Company desires by this instrument
to grant said Award and to specify the terms and conditions thereof.

                 NOW, THEREFORE, it is hereby covenanted and agreed by and
between the Company and the Grantee as follows (capitalized terms used but not
defined herein shall have the same meanings as set forth in the Plan):

                 Section 1. Grant of Award. Pursuant to the Plan, the Company
hereby awards to the Grantee ________________ Shares of the Company’s capital
stock (the “Award Shares”). The Award Shares shall be Restricted Shares subject
to all the terms and conditions in the Plan and hereinafter set forth.

                 Section 2. Transfer Restrictions. None of the Award Shares
shall be sold, assigned, conveyed, transferred, pledged, hypothecated or
otherwise disposed of, voluntarily or involuntarily, by the Grantee other than
pursuant to the terms of this Agreement.

                 Section 3. Release of Restrictions.

        [use the following sections (a) through (e) for price-based vesting with
5-year cliff vesting]

                 (a) The restrictions set forth in Section 2 above with respect
to Award Shares, to the extent not previously forfeited to the Company, shall
lapse (i) with respect to 50% thereof, upon the first day immediately following
the first period (A) that begins more than six months from the date of this
Agreement and (B) of 20 consecutive Trading Days (defined below) for which the
average closing price of the Company’s Shares on the New York Stock Exchange for
such 20 consecutive Trading Days equals or exceeds [_______] Dollars ([$____])
[Insert amount equal to 75% increase over share price on date of grant] and (ii)
with respect to the remaining

--------------------------------------------------------------------------------

- 2 -


50% thereof, upon the first day immediately following the first period (A) that
begins more than six months from the date of this Agreement and (B) of 20
consecutive Trading Days for which the average closing price of the Company’s
Shares on the New York Stock Exchange for such 20 consecutive Trading Days
equals or exceeds [_______] Dollars ([$____]) [Insert amount equal to 100%
increase over share price on date of grant]. (Such Share prices of as set forth
herein are defined as the “Accelerated Vesting Prices”.)

                 (b) The restrictions set forth in Section 2 above, to the
extent they have not lapsed in accordance with subsection (a) of this Section 3
and to the extent not related to Shares which previously have been forfeited to
the Company, shall lapse on the fifth anniversary of the date of this Agreement,
provided that the Grantee has remained in continuous employment with the Company
throughout such period.

                 (c) The restrictions set forth in Section 2 above with respect
to the Award Shares, to the extent they have not lapsed in accordance with
subsections (a) and (b) of this Section 3 and to the extent not related to
Shares which previously have been forfeited to the Company, shall lapse on the
first to occur of (each a “Vesting Event”): (i) the date of the Grantee’s death,
Disability or retirement, provided that the Grantee has remained in continuous
employment with the Company between the date of this Agreement and such date,
(ii) the date on which the Company obtains actual knowledge that a Change in
Control has occurred, or (iii) an action by the Committee, in its sole
discretion, terminating such restrictions.

                 (d) Notwithstanding anything in subparagraphs (a), (b) and (c)
of this Section 3, if the Grantee is an “officer” of the Company (as such term
is defined in Rule 16a-1(f) promulgated by the U.S. Securities and Exchange
Commission) as of or within six months prior to any Vesting Event, and such
Vesting Event shall occur prior to the expiration of six months after the date
of this Agreement, lapse of the restrictions set forth in Section 2 shall be
postponed until expiration of such six-month period.

                 (e) “Trading Days” shall mean days on which Shares are traded
on the New York Stock Exchange.

        [use the following sections (a) through (c) for 5-year cliff vesting]

                 (a) The restrictions set forth in Section 2 above, with respect
to Award Shares not previously forfeited to the Company, shall lapse on the
fifth anniversary date of the date of this Agreement, provided that the Grantee
has remained in continuous employment with the Company throughout such period.

                 (b) The restrictions set forth in Section 2 above with respect
to the Award Shares, to the extent they have not lapsed in accordance with
subsection (a) of this Section 3 and to the extent not related to Shares which
previously have been forfeited to the Company, shall lapse

--------------------------------------------------------------------------------

- 3 -


on the first to occur of (each a “Vesting Event”): (i) the date of the Grantee’s
death, Disability or retirement, provided that the Grantee has remained in
continuous employment with the Company between the date of this Agreement and
such date, (ii) the date on which the Company obtains actual knowledge that a
Change in Control has occurred, or (iii) an action by the Committee, in its sole
discretion, terminating such restrictions.

                 (c) Notwithstanding anything in subparagraphs (a) and (b) of
this Section 3, if the Grantee is an “officer” of the Company (as such term is
defined in Rule 16a-1(f) promulgated by the U.S. Securities and Exchange
Commission) as of or within six months prior to any Vesting Event, and such
Vesting Event shall occur prior to the expiration of six months after the date
of this Agreement, lapse of the restrictions set forth in Section 2 shall be
postponed until expiration of such six-month period.

        [use the following sections (a) through (c) for ratable three year
annual vesting]

                 (a) The restrictions set forth in Section 2 above shall lapse
on the [_____] anniversary date of the Date of Award with respect to one-third
of the Award Shares (rounded to the nearest whole number of Award Shares), on
the [_____] anniversary date of the Date of Award with respect to one-third of
the Award Shares (rounded to the nearest whole number of Award Shares) and on
the [_____] anniversary of the Date of Award with respect to the remaining Award
Shares.

                 (b) The restrictions set forth in Section 2 above with respect
to the Award Shares, to the extent they have not lapsed in accordance with
subsection (a) of this Section 3 and to the extent not related to Shares which
previously have been forfeited to the Company, shall lapse on the first to occur
of (each a “Vesting Event”): (i) the date of the Grantee’s death, Disability or
retirement, provided that the Grantee has remained in continuous employment with
the Company between the date of this Agreement and such date, (ii) the date on
which the Company obtains actual knowledge that a Change in Control has
occurred, or (iii) an action by the Committee, in its sole discretion,
terminating such restrictions.

                 (c) Notwithstanding anything in subparagraphs (a) and (b) of
this Section 3, if the Grantee is an “officer” of the Company (as such term is
defined in Rule 16a-1(f) promulgated by the U.S. Securities and Exchange
Commission) as of or within six months prior to any Vesting Event, and such
Vesting Event shall occur prior to the expiration of six months after the date
of this Agreement, lapse of the restrictions set forth in Section 2 shall be
postponed until expiration of such six-month period.

                 Section 4. Forfeiture. The Award Shares shall be forfeited to
the Company upon the termination of Grantee’s employment with the Company and
its Subsidiaries for any reason prior to the date the restrictions lapse as
provided in Section 3 above.

--------------------------------------------------------------------------------

- 4 -


                 Section 5. Tender Offer/Merger.

                 (a) Notwithstanding anything contained herein to the contrary,
Award Shares (i) may be tendered in response to a tender offer for or a request
or invitation to tenders of greater than 50% of the Company’s outstanding Shares
or (ii) may be surrendered in a merger, consolidation or share exchange
involving the Company; provided, in each case, that the securities or other
consideration received in exchange therefor shall thereafter be subject to the
restrictions and conditions set forth herein.

                 (b) In the event of any change in the outstanding Shares
resulting from a subdivision or consolidation of Shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution or combination of shares or the payment of a share dividend, the
Award Shares shall be treated in the same manner in such transaction as other
outstanding Shares, except as may be otherwise provided by the Board of
Directors. Any Shares or other securities received by the Grantee with respect
to the Award Shares in any such transaction shall be subject to the restrictions
and conditions set forth herein. Also in such event, the Committee shall adjust
the Accelerated Vesting Prices in such manner as the Committee deems equitable
in its absolute discretion to preserve the purpose and intent of Section 3(a)
hereof, [use if price-based vesting provisions apply].

                 Section 6. Restrictive Legend; Escrow of Share Certificates.

                 (a) Award Shares shall be evidenced by one or more Share
certificates registered in the name of the Grantee which shall bear the
following restrictive legend, in addition to such other legends (if any) as the
Company may deem necessary of desirable under any applicable law:

“Restricted Shares”

   The shares represented by this certificate are subject to the restrictions
and other conditions contained in the JLG Industries, Inc. Long Term Incentive
Plan and the Restricted Stock Agreement dated _________________, between JLG
Industries, Inc. and the person named on this certificate, including but not
limited to restrictions on the sale, encumbrance or transfer of the shares
represented by this certificate.   


                 (b) The Grantee shall execute and deliver to the Secretary of
the Company (the “Escrow Holder”) a stock power designating the Company as the
transferee of an unspecified number of Shares, which stock power may be
completed by the Escrow Holder as specified herein. The Grantee and the Company
each waive any requirement that the signature of the Grantee on the stock power
be guaranteed. Upon receipt of a copy of this Agreement and the stock power,
each

--------------------------------------------------------------------------------

- 5 -


signed by the Grantee, the Escrow Holder shall promptly notify the proper
officers of the Company who shall cause one or more share certificates
evidencing the Award Shares to be deposited with the Escrow Holder, to be held
in accordance with the terms of this Agreement.

                 (c) The share certificates and associated stock powers
delivered to the Escrow Holder pursuant to subparagraph (b) of this Section 6
shall be held in escrow until (i) receipt by the Escrow Holder of a certificate
of the Company certifying that restrictions set forth in Section 2 of this
Agreement with respect to some or all of the Award Shares have lapsed, or (ii)
receipt by the Escrow Holder of a certificate of the Company certifying that
some or all of the Award Shares have been forfeited to the Company pursuant to
Section 4. Upon receipt by the Escrow Holder of one of the foregoing
certificates, the Escrow Holder shall deliver to the Grantee or the Company, as
appropriate, share certificates representing all of the Award Shares to which
the Grantee or the Company, as applicable, is entitled due to lapse of
restrictions under Section 3 of this Agreement or forfeiture under Section 4 of
the Agreement. Subject to Section 7 of this Agreement, share certificates
delivered to the Grantee shall be free of restrictive legends.

                 (d) The Escrow Holder is hereby authorized by the Grantee to
utilize the stock power delivered by the Grantee to transfer all forfeited Award
Shares to the Company or to transfer to the Company or its designee Award Shares
used to satisfy the Grantee’s obligation under Section 8 of this Agreement. The
Grantee and the Company agree that the Escrow Holder shall not be liable to any
party to this Agreement for any actions or omissions relating to the escrow
created hereby unless the Escrow Holder is grossly negligent or engages in
willful misconduct with respect thereto.

                 Section 7. Government Regulations. Notwithstanding anything
contained herein to the contrary, the Company’s obligation to issue Award Shares
or deliver certificates evidencing the Award Shares shall be subject to the
Company’s determination that such issuance or delivery will be in compliance
with all applicable laws, rules and regulations and the Company shall have
obtained all necessary approvals required by any governmental agencies, the New
York Stock Exchange or other national securities exchanges to effect the
registration or listing of the Award Shares.

                 Section 8. Withholding Taxes.

                 (a) The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise (including dividends on Award Shares or delivery of
Award Shares upon lapse of restrictions hereunder), an amount sufficient to
satisfy all federal, state and local withholding tax requirements.

                 (b) In the event that the Grantee shall elect to recognize
income with respect to Award Shares in accordance with Section 83(b) of the
Code, the Grantee (i) shall furnish the

--------------------------------------------------------------------------------

- 6 -


Company with a completed and signed copy of such election within ten days of its
filing; and (ii) shall pay to the Company the taxes which the Company is
required to withhold as a result of such election, in the amount and on such
terms and conditions as the Committee may determine.

                 Section 9. Captions. The description of headings of the
sections of this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

                 Section 10. Rights as Shareholder. Except as limited by Section
2 hereof, the Grantee shall be entitled to all of the rights of a shareholder
with respect to the Award Shares including the right to vote such Shares, to
receive dividends in cash or stock and other distributions payable with respect
to such Shares since the date hereof, and the right to receive shares in any
recapitalization of the Company. If the Grantee receives any additional shares
by reason of being a holder of the shares issued or transferred under this
Agreement, all the additional shares shall be Restricted Shares and subject to
the provisions of this Agreement and all certificates evidencing ownership of
the additional shares shall bear the legend described in Section 6.

                 Section 11. Effect of Certain Transactions. The effects on the
terms of any Share evidenced hereby and on the rights and obligations of the
Grantee and Company hereunder of a merger, consolidation, reorganization,
recapitalization or otherwise, or any dividend on the Shares, payable in Shares,
or stock split or combination of Shares, shall be determined in the manner
provided in Sections 22 and 23 of the Plan.

                 Section 12. No Effect on Employment. Nothing contained in this
Agreement shall confer upon the Grantee any right to remain an employee of the
Company. Nothing contained in this Agreement shall be deemed by implication or
otherwise to impose any limitation on any right of the Company or any Subsidiary
to terminate the Grantee’s employment at any time.

                 Section 13. Notices. Any notice to be given hereunder by the
Grantee shall be either hand delivered to the office of the General Counsel of
the Company, sent by facsimile transmission to the attention of the General
Counsel of the Company at (240) 313-1807, or sent by mail or overnight delivery
service addressed to the Company for the attention of the General Counsel of the
Company, and any notice by the Company to the Grantee shall be hand delivered to
the Grantee or sent by mail or overnight delivery service addressed to the
Grantee at the address shown on the signature page hereof. Either party may, by
notice given to the other in accordance with the provisions of this Section,
change the address to which subsequent notices shall be sent.

                 Section 14. Plan Controls. The Award Shares evidenced hereby
have been awarded pursuant to the Plan, and the Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. The Award Shares evidenced hereby are subject to all other
terms and provisions of the Plan, which are hereby incorporated

--------------------------------------------------------------------------------

- 7 -


into this Agreement by reference. Subject to certain limitations set forth in
Section 24 of the Plan, the Board of Directors may at any time terminate,
suspend, or modify the Plan, which such actions shall be binding upon the
Grantee. In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall be determinative.

                 Section 15. Governing Law. This Agreement shall be governed by
the laws of Pennsylvania without regard to conflicts of laws, except to the
extent that such laws may be superseded by any federal law.

                 Section 16. Counterparts. This Agreement may be executed in one
or more counterparts, all of which together shall constitute one and the same
instrument.

[Signatures Follow]

--------------------------------------------------------------------------------

- 8 -


        IN WITNESS WHEREOF, JLG Industries, Inc. has caused this Agreement to be
executed in its corporate name and the Grantee has executed the same in evidence
of the Grantee’s acceptance hereof upon the terms and conditions herein set
forth, as of the day and year first above written.

JLG INDUSTRIES, INC.

By:____________________________
      Authorized Officer   
    GRANTEE:


_______________________________
Grantee

Address of Grantee:

_______________________________

_______________________________

_______________________________

(tel): ___________________________

(fax): ___________________________




--------------------------------------------------------------------------------